Title: From George Washington to John Hancock, 6 August 1777
From: Washington, George
To: Hancock, John



Sir
Camp near German Town [Pa.] August 6th 1777

I beg leave to be informed, whether Congress have written, or mean to write themselves to Generals Schuyler & St Clair to repair to Head

Quarters, or whether they expect me to do it. My reason for this is, the Resolves for their recall, transmitted in your Favor of the 2d Instant do not mention how the same should be communicated. I have the Honor to be with great respect Sir Your Most Hble servant

Go: Washington

